—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Hempstead, dated May 22, 1996, which, after a hearing, inter alia, granted the intervenorrespondent, Channel View Realty Corp., variances to construct an addition to an existing restaurant and to use part of the premises for outdoor dining, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Phelan, J.), dated January 30, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the respondent Zoning Board of Appeals of the Town of Hempstead to grant variances to the intervenor-respondent Channel View Realty Corp. was rationally based and thus was neither arbitrary nor capricious. Accordingly, the petition was properly denied and the proceeding dismissed (see, Matter of Fuhst v Foley, 45 NY2d 441). Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.